Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: eyepiece comprising four lenses with the first lens with positive refractive power having convex/convex shape, second lens with positive refractive power having convex/convex shape, third lens with negative refractive power having concave/concave shape, fourth lens with positive refractive power having convex/concave, second and third lens are cemented; related to first configuration, Fig. 1, working example 1, Fig. 10-13 and working example 8, Figs. 38-41. See para. [0062], page 23, “Working examples 1 to 8 each correspond to the eyepiece of the first configuration example described above (FIG. 3)”, also see Table 1, page 25, 3 groups with 4 lenses.
Species II: eyepiece comprising four lenses with the first lens with positive refractive power having convex/convex shape, second lens with positive refractive power having convex/convex shape, third lens with negative refractive power having concave/concave shape, fourth lens with negative refractive power having concave/convex, second and third lens are cemented, related to Example 2, Figs. 14-17. See para. [0062], page 23, “Working examples 1 to 8 each correspond to the eyepiece of the first configuration example described above (FIG. 3)”, also see Table 1, page 25, 3 groups with 4 lenses.
Species III: eyepiece comprising four lenses with the first lens with positive refractive power having convex/convex shape, second lens with positive refractive power having convex/convex shape, third lens with negative refractive power having concave/concave shape, fourth lens with negative refractive power having concave/concave, second and third lens are cemented, related to Example 3, Figs. 18-21 and Example 5, Figs. 26-29. See para. [0062], page 23, “Working examples 1 to 8 each correspond to the eyepiece of the first configuration example described above (FIG. 3)”, also see Table 1, page 25, 3 groups with 4 lenses.
Species IV: eyepiece comprising four lenses with the first lens with positive refractive power having convex/convex shape, second lens with positive refractive power having convex/convex shape, third lens with negative refractive power having concave/concave shape, fourth lens with positive refractive power having concave/convex, second and third lens are cemented, related to Example 4, Figs. 22-25. See para. [0062], page 23, “Working examples 1 to 8 each correspond to the eyepiece of the first configuration example described above (FIG. 3)”, also see Table 1, page 25, 3 groups with 4 lenses.
Species V: eyepiece comprising four lenses with the first lens with positive refractive power having convex/convex shape, second lens with positive refractive power having convex/convex shape, third lens with negative refractive power having concave/concave shape, fourth lens with positive refractive power having convex/plano, second and third lens are cemented, related to Example 6, Figs. 30-33 and Example 7, Figs. 34-37. See para. [0062], page 23, “Working examples 1 to 8 each correspond to the eyepiece of the first configuration example described above (FIG. 3)”, also see Table 1, page 25, 3 groups with 4 lenses.
Species VI: eyepiece comprising four lenses with the first lens with positive refractive power having convex/convex shape, second lens with positive refractive power having convex/convex shape, third lens with negative refractive power having concave/concave shape, fourth lens with negative refractive power having convex/concave, second, third and fourth lens are cemented, related to Example 9, Figs. 42-45, Example 10, Figs.  46-45, Example 11, Figs. 50-53, Example 12, Figs. 54-57, and Example 16, Figs. 70-73. See para [0062] page 24, (Working examples 9-16), also see Table 1, page 25, 2 groups with 4 lenses.
Species VII: eyepiece comprising four lenses with the first lens with positive refractive power having convex/convex shape, second lens with positive refractive power having convex/concave shape, third lens with negative refractive power having concave/concave shape, fourth lens with positive refractive power having convex/concave, second, third and fourth lens are cemented, related to Example 13, Figs. 58-61, Example 14, Figs.  61-65, Example 15, Figs. 66-69. See para [0062] page 24, (Working examples 9-16), also see Table 1, page 25, 2 groups with 4 lenses.
Species VIII: eyepiece comprising four lenses with the first lens with positive refractive power having convex/convex shape, second lens with positive refractive power having convex/convex shape, third lens with negative refractive power having concave/convex shape, second and third lens are cemented, related to Example 17, Figs. 74-77. See para [0062] page 24,(Working examples 17-24), also see Table 1, page 25, 2 groups with 3 lenses.
Species IX: eyepiece comprising four lenses with the first lens with positive refractive power having convex/convex shape, second lens with positive refractive power having convex/convex shape, third lens with negative refractive power having concave/concave shape, second and third lens are cemented, related to Example 18, Figs. 78-81, Example 19, Figs. 82-85, Example 20, Figs. 86-89, Example 22, Figs. 94-97, Example 23, Figs. 98-101, Example 24, Figs. 102-105. See para [0062] page 24,(Working examples 17-24), also see Table 1, page 25, 2 groups with 3 lenses.
Species X: eyepiece comprising four lenses with the first lens with positive refractive power having convex/convex shape, second lens with positive refractive power having convex/concave shape, third lens with positive refractive power having concave/concave shape, second and third lens are cemented, related to Example 21, Figs. 90-93. See para [0062] page 24,(Working examples 17-24), also see Table 1, page 25, 2 groups with 3 lenses.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims 1, 10, 11, 12, 13 appear generic Species I, II, III, IV, V, VI, VII, VIII, IX, X.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1 and 13 lack unity of invention because even though the inventions of these groups require the technical feature of “at least two of the three or more lenses configuring a cemented lens, one of the three or more lenses being an aspherical lens 
wherein the following conditional expressions are satisfied, ω'/(tan-1(h/L))≥2.2 (1); ω'≥0.698 (2)”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tang et al. US2018001765A1, and Nishi US20070018124A1.  Tang teaches “one of the three or more lenses being an aspherical lens (see Fig. 6-9, first embodiment, using lenses e.g. 110, 120, 130, 140, see Table in Fig. 9 for aspherical lens data), wherein the following conditional expressions are satisfied, ω'/(tan-1(h/L))≥2.2 (see data in Fig. 8, data given HFOV= ω' e.g. 103.5deg, 03.5xπ/180 is 1.8064 radians, L e.g. thickness 300 + given TTL e.g. 311.634, given image height, h e.g. 1.362, gives value e.g. 413.31) (1); ω'≥0.698 (see data in Fig. 8, data given HFOV= ω' e.g. 103.5deg, 103.5xπ/180 is 1.8064 rads) (2) where "ω'" is a half value (rad) of a maximum field-of-view angle, "h" is a maximum image height, and "L" is a distance from the eye point to the image”. Nishi further teaches at least two of the three or more lenses configuring a cemented lens (see Fig. 7A-7D, fifth embodiment, Table 5 in para. [0197]; using lenses L71, L72, L73, L74, where lens L73, L74 are cemented. The deficiencies of chromatic aberration correction associated with each of the cemented lenses of the above-described embodiments are dissolved).
A telephone call was made to Pramod Chintalapoodi Reg. # 68659 on 11/9/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393. The examiner can normally be reached Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872